PER CURIAM.
This is an appeal from a judgment denying a writ of habeas corpus and remanding appellant to the custody of the warden of the Federal Penitentiary at Atlanta. It appears from the record that appellant was charged with a violation of the National Motor Vehicle Theft Act, 18 U.S.C.A. § 408, at Vicksburg, Mississippi. While awaiting trial he escaped from jail, on March 13, 1935. In aid of his escape he stole an automobile and drove from Mississippi into Missouri, where he was apprehended and indicted for this second offense. He entered a plea of guilty and served a term at Leavenworth Penitentiary. While serving this term he wrote letters to the Clerk of the District Court for the Southern District of Mississippi asking that he be given a prompt hearing on the indictment there pending but, except in this informal way, made no efforts to secure a trial. Upon termination of his sentence at Leavenworth appellant was returned to Mississippi, where he entered a plea of guilty and was sentenced to serve a term of four years imprisonment. Llis contention is that he was induced to enter his plea of guilty by the District Attorney by a promise that he would ask the Court to give him a suspended sentence; and that he was deprived of the advice of counsel in entering his plea of guilty. Evidence was taken at the hearing on his petition for habeas corpus and is sufficient to support the judgment of the District Court.
Affirmed.